EXHIBIT 10.2

 

AMENDMENT TO ORLEANS HOMEBUILDERS, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

Effective as of December 4, 2008 or such other date or dates as specified herein

 

WHEREAS, the Board of Directors (the “Board”) of Orleans Homebuilders, Inc. (the
“Company”) has determined that it is appropriate to amend the Orleans
Homebuilders, Inc. Supplemental Executive Retirement Plan (the “Plan”) in order
to clarify the manner in which years of participation are to be calculated for
certain purposes and to modify the manner in which certain benefit accruals are
determined; and

 

WHEREAS, the Company has the right, pursuant to Section 10 of the Plan, to amend
the Plan, subject to certain limitations not applicable here;

 

NOW, THEREFORE, the Plan is hereby amended as follows:

 


1.                                      A NEW SECTION 2.26 IS HEREBY ADDED TO
THE PLAN (AND SECTIONS 2.26 AND 2.27 OF THE PLAN ARE HEREBY REDESIGNATED AS
SECTIONS 2.27 AND 2.28, RESPECTIVELY) IN ORDER TO CLARIFY THE VESTING PROVISIONS
OF THE PLAN AS ORIGINALLY INTENDED, TO READ:


 

“2.26                     “Year of Participation,” as that phrase is used in the
Plan, whether or not capitalized, means each year of actual participation in the
Plan, measured in all cases by taking into accounts only those periods during
which the Participant was designated as a Participant, which cannot, therefore,
commence prior to September 1, 2005, the Effective Date of the Plan, an shall be
interpreted so that the earliest date as of which a Participant can be credited
with five (5) Years of Participation shall be September 1, 2010.”

 


2.                                      IN ALL OTHER RESPECTS, THE PLAN SHALL
REMAIN IN FULL FORCE AND EFFECT.


 


 

 

ORLEANS HOMEBUILDERS, INC.

 

 

 

 

 

By:

/s/ MICHAEL T. VESEY

 

--------------------------------------------------------------------------------